Case: 18-14921   Date Filed: 10/08/2019   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14921
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:17-cr-00465-CEH-AAS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

LAWRENCE XAVIER FREEMAN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 8, 2019)

Before WILLIAM PRYOR, BRANCH, and GRANT, Circuit Judges.

PER CURIAM:
                 Case: 18-14921         Date Filed: 10/08/2019        Page: 2 of 3


       Lawrence Freeman appeals his 180-month sentence under the Armed Career

Criminal Act (“ACCA”), 18 U.S.C. § 924(e). 1 Freeman originally pleaded guilty

to possessing a firearm and ammunition as a felon in violation of 18 U.S.C. §

922(g)(1). His sentence was then enhanced under the ACCA on account of his

prior criminal history. On appeal, Freeman contends that two of the three predicate

convictions used to enhance his sentence should not have qualified as violent

felonies under the ACCA’s elements clause. 2 Both convictions were for

aggravated assault under Florida law.3 Because Freeman’s claim is foreclosed by

binding precedent, we affirm.

           We review de novo the district court’s determination that a defendant’s

prior convictions qualify as violent felonies under the ACCA. United States v.

Howard, 742 F.3d 1334, 1341 (11th Cir. 2014). We are bound by a prior panel

opinion “unless and until it is overruled or undermined to the point of abrogation



       1
          The relevant portion states: “[A] person who violates section 922(g) of this title and has
three previous convictions . . . for a violent felony or a serious drug offense, or both, committed
on occasions different from one another . . . shall be . . . imprisoned not less than fifteen years . .
. .” 18 U.S.C. § 924(e)(1).
        2
          The elements clause of § 924(e), in relevant part, defines “violent felony” as “any crime
punishable by imprisonment for a term exceeding one year . . . that . . . has as an element the use,
attempted use, or threatened use of physical force against the person of another . . . .” 18 §
U.S.C. 924(e)(2)(B).
        3
          Florida law defines “aggravated assault” as “an assault: (a) [w]ith a deadly weapon
without intent to kill; or (b) [w]ith an intent to commit a felony.” Fla. Stat. § 784.021(1). In
turn, Florida law defines “assault” as “an intentional, unlawful threat by word or act to do
violence to the person of another, coupled with an apparent ability to do so, and doing some act
which creates a well-founded fear in such other person that such violence is imminent.” Fla.
Stat. § 784.011(1).
                                                  2
              Case: 18-14921     Date Filed: 10/08/2019   Page: 3 of 3


by the Supreme Court or by this Court sitting en banc.” United States v. Archer,

531 F.3d 1347, 1352 (11th Cir. 2008).

      We have held that the Florida crime of aggravated assault is categorically a

violent felony under the ACCA. Turner v. Warden Coleman FCI (Medium), 709
F.3d 1328, 1337–38 (11th Cir. 2013), abrogated on other grounds by United States

v. Hill, 799 F.3d 1318, 1321 n.1 (11th Cir. 2015). We have since reaffirmed that

holding in United States v. Golden, 854 F.3d 1256, 1256–57 (11th Cir. 2017),

concluding that Florida aggravated assault constitutes a crime of violence under the

identical elements clause in the career offender sentencing guidelines.

      Our binding precedent in Turner forecloses Freeman’s contention that his

two Florida aggravated assault convictions under Fla. Stat. § 784.021 should not

have qualified as violent felonies under the ACCA’s elements clause.

Accordingly, we affirm the district court’s classification of Freeman as an armed

career criminal in reliance upon his prior Florida aggravated assault convictions.

      AFFIRMED.




                                          3